Undercofler, Presiding Justice.
Allsouth Sprinkler Company subcontracted with Network Building Systems, the general contractors of Riverbend Mall in Rome, Georgia, to install a sprinkler system. A dispute arose over certain change orders and the compensation to Allsouth because of these changes. *373Allsouth refused to continue work until Network made the payments requested. Network sent a mailgram to Allsouth saying in essence to resume work or it would hire someone else to finish the job, and charge Allsouth for any additional costs. Allsouth filed a petition seeking an injunction to prevent Network from canceling its contract and employing another subcontractor to complete the work. Ledbetter Trucks, Inc., the owner of the property, was joined as a defendant. Network’s motion to dismiss was granted. Allsouth appeals. We affirm.
Argued January 25, 1977 —
Decided February 14, 1977.
Barnes & Johnson, Don W. Johnson, for appellant.
C. King Askew, for appellees.
The trial court correctly ruled that Allsouth has an adequate remedy at law. Therefore its petition for injunction was not cognizable in equity. Code Ann. § 37-120; Chadwick v. Dolinoff, 207 Ga. 702 (64 SE2d 76) (1951). Allsouth concedes the petition does not set out a claim for damages. Accordingly we find no error in the trial court’s dismissal of the petition.

Judgment affirmed.


All the Justices concur, except Hall and Hill, JJ., who concur in the judgment only.